

117 HR 86 IH: FTO Passport Revocation Act of 2021
U.S. House of Representatives
2021-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 86IN THE HOUSE OF REPRESENTATIVESJanuary 4, 2021Mr. Duncan (for himself, Mr. Norman, Mr. Weber of Texas, Mr. LaMalfa, Mr. Gaetz, and Mr. Timmons) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo authorize the revocation or denial of passports to individuals affiliated with foreign terrorist organizations, and for other purposes.1.Short titleThis Act may be cited as the FTO Passport Revocation Act of 2021.2.Revocation or denial of passports to individuals affiliated with foreign terrorist organizationsThe Act entitled An Act to regulate the issue and validity of passports, and for other purposes, approved July 3, 1926 (22 U.S.C. 211a et seq.), commonly known as the Passport Act of 1926, is amended by adding at the end the following new section:4.Authority to deny or revoke passport(a)Ineligibility(1)IssuanceExcept as provided under subsection (b), the Secretary of State may refuse to issue a passport to any individual whom the Secretary has determined has aided, assisted, abetted, or otherwise helped an organization the Secretary has designated as a foreign terrorist organization pursuant to section 219 of the Immigration and Nationality Act (8 U.S.C. 1189).(2)RevocationThe Secretary of State may revoke a passport previously issued to any individual described in paragraph (1).(b)Right of reviewAny individual who, in accordance with this section, is denied issuance of a passport by the Secretary of State, or whose passport is revoked by the Secretary, may request a hearing before the Secretary not later than 60 days after receiving notice of such denial or revocation.(c)Report(1)In generalIf the Secretary of State refuses to issue or revokes a passport pursuant to subsection (a), or if, subsequent to a hearing pursuant to subsection (b), the Secretary issues or cancels a revocation of a passport that was the subject of such a hearing, the Secretary shall, not later than 30 days after such refusal or revocation, or such issuance or cancellation, submit to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate a report on such refusal, revocation, issuance, or cancellation, as the case may be.(2)FormThe report submitted under paragraph (1) may be submitted in classified or unclassified form.(d)DefinitionIn this section, the term passport includes a passport card..